DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-29, 31, 33-39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandwine et al. US 8396946 B1, hereinafter Brandwine in view of Anderson US9258271B1, hereinafter Anderson with priority to US provisional application number 61/432,561 filed on 2011-01-13, hereinafter Anderson’561 and further in view of Ceniza US 20020186698 A1.
Regarding claim 23, Brandwine teaches a method of performing routing, the method (Brandwine: col. 2 to col. 4) comprising:
at a host computer (Brandwine: col. 17 lines 34-62 host computing system and col. 21 line 42 – col. 22 line 20):
receiving a packet associated with a logical network (Brandwine: col. 20 lines 34-67 When Communication Manager module 109 d receives the communication via the interconnection network 122 in this example, it obtains the virtual destination network address for the communication (e.g., by extracting the virtual destination network address from the communication), and determines to which of the virtual machine computing nodes 107 d managed by the Communication Manager module 109 d that the communication is directed) implemented over a shared physical network (Brandwine: col. 23 lines 37-49 one or more physical networks and col. 7 lines 31-60 and col. 17 line 62- col. 18 lines 32 interconnection network 122 of Fig 1B);
performing a logical routing operation at a managed forwarding element (MFE) that executes on the host computer and implements a logical router with other MFEs executing on other host computers (Brandwine: col. 21 lines 42 to col. 22 lines 20 if computing node 107 a 1 sends an additional communication to computing node 107 c 1, the Communication Manager modules 109 a and/or 109 c on the host computing systems 106 a and 106 c may perform additional actions that correspond to one or more virtual specified router devices configured in the specified network topology for the provided virtual computer network to separate the computing nodes 107 a 1 and 107 c 1. For example, the source computing node 107 a 1 may send the additional communication in such a manner as to initially direct it to a first of the virtual specified router devices that is configured to be local to computing node 107 a 1 (e.g., by including a virtual hardware address in the header of the additional communication that corresponds to that first virtual specified router device), with that first virtual specified router device being expected to forward the additional communication on toward the destination computing node 107 c 1 via the specified logical network topology. For example, each virtual router device that forwards the additional communication may be expected to take actions such as modifying a TTL (“time to live”) hop value for the communication, modify a virtual destination hardware address that is specified for the communication to indicate the next intended destination of the additional communication on a route to the destination computing node, and/or otherwise modify the communication header);
performing a operation to modify a first logical network address stored in a header of the packet to a second logical network address (Brandwine: col. 20 lines 34-67 the Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication so that it is directed to the destination virtual machine computing node 107 d 1 using an appropriate virtual network address for the virtual computer network, such as by using the sending virtual machine computing node 107 a 1's virtual network address as the source network address and by using the destination virtual machine computing node 107 d 1's virtual network address as the destination network address. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1);
encapsulate the packet with physical network addresses defined for the shared physical network (Brandwine: col. 4 lines 25-45 discloses the communication manager module provided by a translation manager module, which provides various additional types of functionality involving modifying the format or encoding of a communication, e.g. to encapsulate a communication in another communication, and col. 20 lines 34-67 the Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication and col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively); and
forwarding the encapsulated packet along the shared physical network (Brandwine: col. 4 lines 25-45 discloses the communication manager module provided by a translation manager module, which provides various additional types of functionality involving modifying the format or encoding of a communication, e.g. to encapsulate a communication in another communication, and col. 20 lines 34-67. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1, through interconnection network 122 col. 21 lines 1-19), 
wherein the packet has the second logical network address when delivered to a destination of the packet (Brandwine: col. 20 lines 34-67 Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication so that it is directed to the destination virtual machine computing node 107 d 1 using an appropriate virtual network address for the virtual computer network, such as by using the sending virtual machine computing node 107 a 1's virtual network address as the source network address and by using the destination virtual machine computing node 107 d 1's virtual network address as the destination network address).
It is noted that Brandwine does not explicitly disclose: at a host computer: performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address.
However, Anderson from the same or similar fields of endeavor teaches the use of: at a host computer:  performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. A host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Anderson in the method of Brandwine. One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).
It is noted that Brandwine and Anderson do not explicitly disclose: using a tunnel header to encapsulate the packet. 
However, Ceniza from the same or similar fields of endeavor teaches the use of: using a tunnel header to encapsulate the packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ceniza in the method of Brandwine and Anderson. One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 24, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the NAT operation is a destination NAT operation (Anderson: col. 10 lines 3-40 and col. 1 lines 34-47 The IP address of the selected VM is put in place of the destination IP address (DIP) of the packet and the packet is sent to the network stack 606 where it will transmitted to the selected VM over the internal network 116; Anderson’561: page 14 lines 1-25), wherein the second logical network address identifies a destination machine associated with the logical network (Brandwine: col. 20 lines 34-67 the Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication so that it is directed to the destination virtual machine computing node 107 d 1 using an appropriate virtual network address for the virtual computer network, such as by using the sending virtual machine computing node 107 a 1's virtual network address as the source network address and by using the destination virtual machine computing node 107 d 1's virtual network address as the destination network address. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 25, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the NAT operation is a source NAT operation (Anderson: col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para), 
wherein the first logical network address identifies a source machine of the packet that is associated with the logical network (Brandwine: col. 36 lines 16-37 the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 26, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the first and second logical network addresses are defined for the logical network and are separate from the physical network addresses used for the shared physical network (Brandwine: col.7 lines 12-30 an underlying substrate network (e.g., to use substrate network addresses for the communication source and/or final destination in the encoded communication that are distinct from virtual network addresses used for the communication source and/or final destination in the original pre-encoded communication).

Regarding claim 27, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein the tunnel header enables the forwarding of the encapsulated packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel) along the shared physical network (Brandwine: col. 7 lines 61 to col. 8 lines 33 the overlay virtual computer network may be implemented from the logical edge of the intermediate physical network(s), by modifying the communications that enter the intermediate physical network(s) to encode the communications for the intermediate physical networks (e.g., to use substrate network addresses that are based on the networking protocol of the substrate network), and by modifying the communications that leave the intermediate physical network(s) to decode the communications (e.g., to use virtual network addresses that are based on the networking protocol of the virtual computer network if the decoded communication is to be provided to a computing node of the virtual computer network, to use external public network addresses if the decoded communication is to be forwarded over one or more external public networks, etc.). One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 28, Brandwine, Anderson and Ceniza teach the method of claim 27, wherein the logical network is an overlay logical network (Brandwine: col. 7 lines 31-60 virtual computer network that is created as an overlay network); and
the encapsulating header encapsulates a header of the packet (Ceniza: para. [0020 & 0046] Tunneling is a process in which a packet being transmitted between remote hosts may be encapsulated as a payload within another packet for transmission between two trusted gateways or other endpoints of the tunnel. An original packet is sent from the originating host to the trusted device, where it is enclosed as the payload of a new IP packet, and a new IP header is prepended to it with its destination field containing the IP address of the device at the end of the tunnel. Upon arrival at the end of the tunnel, the new “outer” header is stripped away, and the original packet may then be forwarded to a LAN or further processed, as appropriate. By using a tunnel, it is possible to circumvent conventional routing mechanisms for the encapsulated packet during transit, while it is in the tunnel) that stores network addresses defined for the logical network, including the second logical network address (Brandwine: col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively). One of ordinary skill in the art would be motivated to do so for this type of communication may also incorporate encryption and authentication security measures to protect the integrity of the transmissions (Ceniza: para. [0019]).

Regarding claim 29, Brandwine, Anderson and Ceniza teach the method of claim 28, wherein logical network addresses for multiple logical networks are defined over the shared physical network (Brandwine: col. 36 lines 16-37 in this example, computing node A determines to send a communication to external computing node E 270, and accordingly sends outgoing communication 224-g in a manner similar to that described with respect to FIG. 2A for outgoing communication 220-c. While not illustrated in FIG. 2D, computing node A may optionally have previously exchanged one or more other messages with Communication Manager module R to determine a hardware address to use to represent external device E 270 for the virtual computer network (e.g., in a manner similar to that described with respect to FIG. 2A for communications 220-a and 220 b). Thus, in this example, the outgoing communication 224-g sent by source computing node A includes a destination virtual network address of “10.0.0.5” for the intended final destination of external device E 270, a source virtual network address of “10.0.0.2” for computing node A, and source and destination hardware addresses used to represent computing node A and external device E 270, respectively).

Regarding claim 31, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein performing the logical NAT operation comprises using a NAT daemon (Brandwine: col. 8 lines 34-63 CNS system may use various communication manager modules and/or translation manager modules at the edge of the one or more intermediate physical networks to manage communications for the various overlay virtual computer networks as they enter and leave the intermediate physical network(s), and may use one or more system manager modules to coordinate other operations of the CNS system) executing on the host computer to perform the NAT operation that translates the first logical network address to the second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. A host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claims 33-39 and 41,  Brandwine, Anderson and Ceniza teach a non-transitory machine readable medium storing sets of instructions for performing routing on a host computer, the sets of instructions for executing by at least one processing unit of the host computer (Brandwine: col. 43 line41 to col. 44 line 16 software modules or other programs executing on such computing nodes), and Brandwine and Anderson disclose all the limitations as discussed in the rejection of claims 23-29 and 31, and therefore apparatus claims 33-39 and 41are rejected using the same rationales.

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandwine, Anderson and Ceniza as applied to claims 23 and 33 above, and further in view of Angel et al. US 20060265508 A1, hereinafter Angel.
Regarding claim 30, Brandwine, Anderson and Ceniza teach the method of claim 23, wherein performing the logical NAT executing on the host computer to perform the NAT operation that translates the first logical network address to the second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. Generally speaking, a host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para).
It is noted that Brandwine, Anderson and Ceniza does not explicitly disclose:  NAT operation comprises using a namespace provided by an operating system. 
However, Angel from the same or similar fields of endeavor teaches the use of: NAT operation comprises using a namespace provided by an operating system (Angel: para. [0021] The Namespace Management System overcomes the limitations of dynamic hostname services by enabling a configured Namespace Management System to be installed on a multiplicity of computers behind a Network Address Translation device, with each of the multiplicity of computers having a non-public IP address, and the Network Address Translation device is responsive to a single public IP address. Each Namespace Management System can register a unique namespace listing and through routing services, each Namespace Management System can receive requests communicated by applications external to the Network Address Translation device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Angel in the method of Brandwine, Anderson and Ceniza. One of ordinary skill in the art would be motivated to do so for Namespace a namespace service provider can provision their namespace and allow for static and dynamic namespace listings. A subscriber can provision their namespace listing and allow for static and dynamic listings relative to the subscriber listing (Angel: para. [0021]).

Regarding claim 40, Brandwine, Anderson and Ceniza and Angel disclose all the limitations as discussed in the rejection of claim 30, and therefore apparatus claim 40 is rejected using the same rationales.

Allowable Subject Matter
Claims 32 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 23 and 33 (pages 14-16), applicant submits
In rejecting claim 23, the Office Action cites to col. 20, lines 34-67 of Brandwine regarding modifying a first logical network address to a second logical network address. The cited discussion in Brandwine, however, describes a communication manager at a destination “re- headers” or otherwise modifies an incoming communication so that it is directed to a destination virtual machine using an appropriate virtual network address. There is no mention of this communication manager encapsulating the communication, because the communication is provided to the destination virtual machine on the same computing system.
However, Brandwine in col. 4 lines 25-45 discloses the communication manager module provided by a translation manager module, which provides various additional types of functionality involving modifying the format or encoding of a communication, e.g. to encapsulate a communication in another communication. In addition, Brandwine in col. 20 lines 34-67 teaches the Communication Manager module 109 d re-headers, which in itself is encapsulation procedure of communication. Furthermore, current claim 38 recites “the encapsulating header encapsulates a header of the packet,” which substantiates the procedure of encapsulation of communication as recites in claims 23 and 33 that context information are appended (e.g., prepended), as header, to the packet, as disclosed in the published Specification of current application paragraph [0612]. Therefore, Brandwine teaches the claim limitation encapsulation of communication, and thus rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892
Dumitriu et al. US 9900224 B2  teaches the decision engine accesses a virtual router table to look up an IP address, pre-routing and post-routing processes may be applied. The pre-routing process may alter the packet, including the source and destination IP addresses and source and destination ports, to perform network address translation (“NAT”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/           Primary Examiner, Art Unit 2468